Supplement to CALVERT VP SRI BALANCED PORTFOLIO Calvert Variable Products Portfolios Prospectus Dated April 30, 2011 Date of Supplement: September 14, 2011 Gregory Habeeb no longer serves as portfolio manager for Calvert VP SRI Balanced Portfolio (the “Portfolio”). The portfolio management table under “Portfolio Management – Fixed-Income Investments” in the Portfolio Summary on page 4 is revised and restated as follows to reflect changes to the portfolio management team: Fixed-Income Investments: Portfolio Length of Time Manager Name Title Managing Portfolio Michael Abramo Vice President, Portfolio Since September 2011 Manager In addition, the portfolio management table for the Portfolio under “Management of Portfolio Investments – More Information About the Advisor, Subadvisors and Portfolio Managers – Calvert VP SRI Balanced Portfolio – Fixed-income Investments of Calvert VP SRI Balanced Portfolio” on page 29 is revised and restated as follows: Fixed-Income Investments of Calvert VP SRI Balanced Portfolio Calvert Investment Management, Inc. See “About Calvert” above. Michael Abramo manages the day-to-day investment of the fixed-income investments of the Portfolio. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Michael Abramo Mr. Abramo has been a member of the Calvert Taxable Fixed Income Team since 1999. Mr. Abramo became a Portfolio Manager for this Portfolio in September 2011. Lead Portfolio Manager for fixed-income investments
